

March 25, 2011


Mr. Hyungtaek (Henry) Kim
c/o The Execu/Search Group
675 Third Avenue - 5th Floor
New York, NY 10017-5731


Dear Henry:


Virtu Financial, LLC (the "Firm") is pleased to offer you employment with the
Firm as a Financial Operations Analyst on the following terms and conditions:


1. Description
You will be responsible for administering and monitoring the financial system in
order to ensure that the finances are maintained in an accurate and timely
manner; overseeing the accounts payable and accounts receivable systems in order
to ensure complete and accurate records of all moneys; managing employee files
and records in order to ensure accurate payment of benefits and allowances;
managing the bi-weekly payroll in order to ensure that employees are paid in an
accurate and timely manner; provide efficient and effective office management.
Other job duties may be added based on an evaluation of your performance. The
position reports to Anthony Manganiello, Chief Financial Officer.


2. Probationary Status
Your continued employment with the Company will be reviewed and evaluated at the
end of your six (6) month anniversary with the Company.


3. Compensation
You will receive an annual salary of $75,000.00 less any applicable deductions
and withholdings, payable on a bi-weekly basis.


Provided that you are an Employee in Good Standing on the date bonus payday for
fiscal year 2011, you will receive a pro-rated fiscal year-end bonus based on an
evaluation of performance.


For all fiscal years thereafter, provided that you are an Employee in Good
Standing on each fiscal year bonus payday, you may receive discretionary bonus
compensation based on the Firm's overall performance and your performance. The
award of a bonus in year one does not guarantee or imply the award of a bonus in
any future years. For the avoidance of doubt, all discretionary bonus
arrangements as set out above are conditional upon your being an Employee in
Good Standing on the relevant bonus pay days and no entitlement to bonus accrues
pro rata.


4. Benefits
You shall receive standard benefits for employees with commensurate
responsibilities and three (3) weeks of paid vacation annually.


5. Agreement Not to Recruit
In consideration for the above offer of employment and the financial package,
you agree for the duration of your employment and for a period of 18 months
thereafter, you will not directly or indirectly, solicit any person who is
employed by Virtu Financial or its affiliates to (a) terminate his or her
employment with the Firm, (b) accept employment with anyone other than Virtu
Financial, or (c) in any manner interfere with the business of Virtu Financial.
You also agree that for the duration of your employment and for a period of 18
months thereafter, you will not directly or indirectly hire away any Virtu
Financial employee.


As a condition to your Employment, you agree to abide by the terms of the Firm's
standard Non-Compete, Non-Solicitation, Confidentiality and Proprietary
Inventions Assignment Agreement (the "Inventions Agreement"), that is attached
hereto.


6. Employment at Will
Nothing contained herein shall destroy your employee at-will status at Virtu
Financial. At all times, you will be considered an employee-at-will and your
employment may be terminated at any time by the Firm with or without notice,
with or without cause or for no reason at all. Notwithstanding your at-will
status, the terms of this offer letter will govern as to the matters addressed
herein.


7. Compliance With Firm Policies
While you are employed by the Firm, you will be entitled to the benefit of, and
your employment will be subject to, all of the Firm's then current policies,
rules, regulations and practices. You are expected to review the Firm's policy
and compliance manual(s) currently in effect or implemented hereafter, and you
are expected to conduct yourself in accordance with these policies.


8. Commencement
Your employment with Virtu Financial will commence on [to be determined]. You
have represented to us that your acceptance of this offer does not, and will
not, cause you to violate any current contract or commitment, and it is a
condition of your employment that there are no constraints on your ability to
perform the duties of the position offered.


9. Arbitration
You and the Firm both knowingly and voluntarily agree to a pre-dispute
arbitration clause so that should any controversy or dispute arise in connection
with your employment, the cessation of your employment or the interpretation of
this offer letter, you and the Firm agree to arbitration any and all such claims
at a site in New York, before a neutral panel of the American Arbitration
Association or JAMS, as dictated by the underlying facts and circumstances
giving rise to your claim(s). Where no such forum is required by regulatory
rules or directed by a court of competent jurisdiction, such forum shall be
selected at the sole discretion of the Firm. In the course of any arbitration
pursuant to this offer letter, you and the Firm agree: (a) to request that a
written award be issued by the panel, and (b) that each side is entitled to
receive any and all relief they would be entitled to receive in a court
proceeding. You and the Firm knowingly and voluntarily agree to enter into this
arbitration clause and to waive any rights that might otherwise exist to request
a jury trial or other court proceeding, except that you agree that Virtu
Financial has the right to seek injunctive or other equitable relief from a
court to enforce Section 4 of this offer letter. The Parties' agreement to
arbitrate disputes includes, but is not limited to, any claims of unlawful
discrimination and/or unlawful harassment under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the New York Civil Rights Laws, the New York Executive Law,
the New York City Human Rights Law, or any other federal, state of local law
relating to discrimination in employment and any claims relating to wage and
hour claims and any other statutory or common law claims.


10. Miscellaneous
You agree to transfer all securities registrations and to become registered in
such capacities as the Firm may require from time to time for the performance of
your job duties.


You represent that there has not been, nor is there pending any complaint or
regulatory, self regulatory, administrative, civil or criminal inquiry,
proceeding or other matter relating to your prior employment or other activity.


Any employment with the Firm is subject to completion of a customary post-offer
background check to be completed by a third party. The results of any such
background check can be made available to you as provided under applicable state
and federal law.


This agreement shall be governed and interpreted under the laws of the State of
New York.


Please indicate your agreement to accept employment by Virtu Financial on the
above terms by signing the enclosed copy of this letter and returning it to my
attention. If you have any questions, please do not hesitate to call me. I look
forward to having you join our organization.


Very truly yours,


/s/ Christopher Concannon


Christopher Concannon
Partner




Read, accepted and agreed to:




Hyungtaek (Henry) Kim




Date


